13-2394
     Nicholson v. Forster & Garbus LLP

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 19th day of June, two thousand fourteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                ROSEMARY S. POOLER,
 8                              Circuit Judges,
 9                CHRISTINA REISS,
10                              District Judge.*
11
12       - - - - - - - - - - - - - - - - - - - -X
13       JACK NICHOLSON, INDIVIDUALLY AND ON
14       BEHALF OF A CLASS,
15
16                    Plaintiff-Appellant,
17
18                    -v.-                                              No. 13-2394
19
20       FORSTER & GARBUS LLP, RONALD FORSTER,
21       MARK A. GARBUS,
22
23                    Defendants-Appellees.


                *
               Chief Judge Christina Reiss, of the United States
         District Court for the District of Vermont, sitting by
         designation.
                                                  1
 1   - - - - - - - - - - - - - - - - - - - -X
 2   FOR PLAINTIFF-APPELLANT:    ARZA FELDMAN, Feldman and
 3                               Feldman, Uniondale, NY.
 4
 5   FOR DEFENDANTS-APPELLEES:   JONATHAN B. BRUNO, Kaufman,
 6                               Borgeest & Ryan LLP, New York,
 7                               NY.
 8
 9        Appeal from a judgment of the United States District
10   Court for the Eastern District of New York (Feuerstein, J.).
11
12        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
13   AND DECREED that the judgment of the district court be
14   AFFIRMED.
15
16        Jack Nicholson, individually and on behalf of a
17   purported class, appeals the judgment of the United States
18   District Court for the Eastern District of New York,
19   dismissing on summary judgment Nicholson’s complaint, which
20   alleged violations of the Fair Debt Collection Practices Act
21   (“FDCPA”), 15 U.S.C. §§ 1692-1692p, by Forster & Garbus LLP,
22   Ronald Forster, and Mark A. Garbus (collectively, “Forster &
23   Garbus”). We assume the parties’ familiarity with the
24   underlying facts, the procedural history, and the issues on
25   appeal.
26
27        We review de novo a grant of summary judgment, drawing
28   all reasonable inferences in the non-moving party’s favor.
29   See Wrobel v. Cnty. of Erie, 692 F.3d 22, 27 (2d Cir. 2012).
30   Summary judgment is appropriate if the record shows that
31   “there is no genuine dispute as to any material fact and the
32   movant is entitled to judgment as a matter of law.” Fed. R.
33   Civ. P. 56(a). A genuine dispute of material fact exists
34   only “where the evidence is such that a reasonable jury
35   could decide in the non-movant’s favor.” Beyer v. Cnty. of
36   Nassau, 524 F.3d 160, 163 (2d Cir. 2008).
37
38        Under the FDCPA, “[a] debt collector may not use any
39   false, deceptive, or misleading representation or means in
40   connection with the collection of any debt.” 15 U.S.C.
41   § 1692e. Examples of prohibited conduct include: (1) “[t]he
42   false representation or implication that any individual is
43   an attorney or that any communication is from an attorney”;
44   (2) “[t]he use of any false representation or deceptive
45   means to collect or attempt to collect any debt or to obtain
46   information concerning a consumer”; and (3) “[t]he use of
47   any business, company, or organization name other than the

                                  2
 1   true name of the debt collector’s business, company, or
 2   organization.” Id. § 1692e(3), (10), (14).
 3
 4        To determine whether a communication violates § 1692e,
 5   this Court applies “an objective standard based on the
 6   ‘least sophisticated consumer.’” Clomon v. Jackson, 988
 7 F.2d 1314, 1318 (2d Cir. 1993). “Under this standard,
 8   collection notices can be deceptive if they are open to more
 9   than one reasonable interpretation, at least one of which is
10   inaccurate.” Easterling v. Collecto, Inc., 692 F.3d 229,
11   233 (2d Cir. 2012) (per curiam) (internal quotation marks
12   omitted). Because the test is objective, “the least
13   sophisticated consumer test pays no attention to the
14   circumstances of the particular debtor in question.” Id. at
15   234.
16
17        However, “[i]t should be emphasized that in crafting a
18   norm that protects the naive and the credulous the courts
19   have carefully preserved the concept of reasonableness.”
20   Clomon, 988 F.2d at 1319. “Accordingly, FDCPA protection
21   does not extend to every bizarre or idiosyncratic
22   interpretation of a collection notice . . . .” Easterling,
23 692 F.3d at 233-34 (internal quotation marks omitted).
24
25        Finally, in circumstances such as those presented in
26   this case, “we agree with the district court that the
27   question of deceptiveness is appropriate for summary
28   judgment.” Schweizer v. Trans Union Corp., 136 F.3d 233,
29   238 (2d Cir. 1998); cf. Vincent v. The Money Store, 736 F.3d
30   88, 103 (2d Cir. 2013) (describing a circumstance when
31   conduct that putatively violated the FDCPA turned on a
32   disputed issue of fact).
33
34        Jindal Intellicom Contact Centers (“Intellicom”), a
35   call center located in India, made debt collection calls for
36   Forster & Garbus. Nicholson argues that an Intellicom
37   employee’s statement that he was calling “on behalf of
38   Forster & Garbus” would have suggested to the least-
39   sophisticated consumer that the caller was a lawyer.
40   Nicholson admits, however, that Intellicom was in fact
41   Forster & Garbus’s agent. See Appellant’s Br. at 15.
42   Therefore, the caller’s statement was not actually false.
43
44        Nor was the statement misleading or deceptive under the
45   least-sophisticated-consumer test. The least sophisticated
46   consumer, if the standard is to be taken literally, would
47   not even know what “Forster & Garbus” is. The terms “law,”

                                  3
 1   “lawyer,” “attorney,” “legal,” etc., were never used, and
 2   the phrase “settle this account,” in context, did not
 3   suggest that the caller was a lawyer. Cf. Clomon, 988 F.2d
4   at 1316-17, 1320-21 (concluding that use of word “attorney”
 5   in collection notice’s letterhead and signature line “was
 6   sufficient to give the least sophisticated consumer the
 7   impression that the letters were communications from an
 8   attorney” even though the attorney “played virtually no
 9   day-to-day role in the debt collection process”). Moreover,
10   not every sequence of names with an ampersand is a law firm.
11
12        Nicholson likely knew that Forster & Garbus was a law
13   firm because his lawyer was in negotiations with that firm.
14   But “the least sophisticated consumer test pays no attention
15   to the circumstances of the particular debtor in question.”1
16   Easterling, 692 F.3d at 234.
17
18        We have considered all of Nicholson’s remaining
19   arguments and conclude that they are without merit.2   The
20   judgment of the district court is hereby affirmed.
21
22                              FOR THE COURT:
23                              CATHERINE O’HAGAN WOLFE, CLERK
24
25




         1
           If we were to consider Nicholson’s circumstances, we
     would recognize that Nicholson knew his counsel was engaged
     in settlement discussions with Forster & Garbus and
     therefore attached no importance to the call. Indeed,
     Nicholson immediately brushed away the caller’s inquiries by
     referring the caller to his lawyer.
         2
           Judge Jacobs (writing for himself) deplores the tone
     and content of the phone conversation held by Abraham
     Kleinman, counsel for Nicholson in the district court, in
     which he mocked two Intellicom employees who were being
     courteous to him, and wasted thereby the time of a fellow
     member of the bar. See J.A. 142-55; N.Y. Rules of
     Professional Conduct 4.4(a) (2013) (“In representing a
     client, a lawyer shall not use means that have no
     substantial purpose other than to embarrass or harm a third
     person . . . .”).
                                  4